Citation Nr: 0837386	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-38 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1993 to September 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, regional office 
(RO).  

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in June 2008; a transcript of that hearing 
has been included in the claims folder.


FINDINGS OF FACT

The veteran sustained an injury to his left shoulder in 
service, and has had continuous symptoms of the disorder 
since that time.  


CONCLUSION OF LAW

Residuals of a left shoulder injury were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that while in service he developed a 
disability of the left shoulder which is manifested by pain.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology. See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology. 
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection. See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (a case involving service 
connection for a shoulder disorder addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The veteran's service medical records show that he was seen 
on a number of occasions after sustaining a left shoulder 
injury.  A service medical record dated February 20, 1996 
reflects that the veteran had a shoulder injury three weeks 
earlier.  He was seen for a follow up.  His AC joint X-rays 
reportedly were normal.  He complained that he was still 
having problems.  He specified problems with driving, lifting 
and overhead work.  Examination was positive for impingement.  
There was also TTP [tenderness to pressure?] at the biceps 
tendon in the groove.  There was mild post instability.  The 
assessment was shoulder impingement, biceps tendonitis, and 
mild instability.  He was advised to strengthen the muscle 
group and use ice and a profile.  

A service medical record dated March 1, 1996 reflects that 
the veteran complained of left shoulder pain.  He stated that 
when lifting a heavy object he felt pops.  X-rays were 
negative.  He described the pain as being an 8 on a scale of 
1 to 10.  On examination, the squish test was positive.  
There was positive TTP at the AC joint left.  The assessment 
was AC separation grade II.  He was advised to rest, use ice, 
and placed on a profile.  

A service medical record dated in mid November 1996 reflects 
that the veteran was seen in the acute care clinic where he 
complained of having a left shoulder injury.  It was stated 
that he had injured his left shoulder due to indirect trauma.  
On examination, he had a tender AC joint without deformity.  
There was a full range of motion and full strength.  The 
assessment was Grade I AC separation/strain.  He was advised 
to take Indocin, and use moist heat.  He was also instructed 
to do range of motion exercises and use light weights.  He 
was restricted to doing no lifting over 30 pounds.  

A service medical record dated November 27, 1996 reflects 
that the veteran was seen for left shoulder pain.  He 
reportedly had an old AC separation versus trapezius strain.  
It was stated that he was no better.  On examination, there 
was tenderness of the AC joint.  There was a full range of 
motion, but it was with pain.  The assessment was rule out AC 
separation.  An x-ray of the AC joint was interpreted as 
showing no fracture, and no elevation of the clavicle.  The 
conclusion was normal AC joints.  

Immediately following his separation from service, the 
veteran requested disability compensation for a left shoulder 
rotator cuff injury in September 1998.  A VA fee basis 
examiner concluded in January 1999 that no diagnosis could be 
given for the condition of left shoulder injury.  
Subsequently, in a rating decision of April 1999, the RO 
denied the claim on the basis that no residuals of the in-
service injury were shown.  

The report of a VA examination conducted in April 2000 
reflects that the veteran complained of having left shoulder 
throbbing pain.  He stated that sometimes when he lifted it 
gave out even with light weights.  The examination which was 
conducted at that time, however, pertained only to the left 
ankle.  

In a letter dated in April 2000, the veteran stated that his 
shoulder had been giving him problems.  He said that at times 
the shoulder would give out, and he was having serious pain.  
He said that sometimes it seemed like the bone was about to 
come apart.  In a decision of September 2000, the RO again 
denied the claim for service connection for left shoulder 
injury residuals.  

Subsequently, in May 2003, the veteran submitted a letter in 
which he stated that while on active duty, he got hurt and 
ended up with an injured rotator cuff in the left shoulder.  
He said that lately it had been hurting very badly.  In a 
written statement dated in August 2004, the veteran stated 
that while in service he lifted something into a truck and 
heard pops in his shoulder.  He reported that he was seen at 
a clinic in Hawaii, and had been treated at VA clinic in 
Pensacola where he had cortisone shots in his shoulder.  He 
also reported being seen at other VA facilities. 

A record dated in August 2004 from the orthopedic clinic at 
the VA outpatient facility in Pensacola, Florida shows that 
the veteran reported having left shoulder pain since 1998.  
He stated that it hurt when he lifted things.  He also said 
that moving his shoulder caused it to pop, and that it hurt 
when it popped.  Following examination, the diagnosis was 
chronic left acromioclavicular synovitis or internal 
derangement of the left acromioclavicular joint.  Other VA 
treatment records contain similar information.  

The veteran was afforded a VA joints examination in June 
2006.  The examiner reviewed the claims file and noted the 
injury to the left shoulder in January 1996, a physical 
therapy note dated in March 1996 reflecting constant pain, 
and follow up records dated in November 1996.  Following 
physical examination, the diagnosis on the VA examination was 
chronic impingement syndrome left shoulder.  The examiner 
noted that a prior MRI scan had shown evidence of type 3 
acromion.  The examiner stated that the veteran had reported 
treatment after service in Augusta Georgia, and Charlotte, 
North Carolina, but unfortunately none of these records were 
available for review.  The examiner concluded that with the 
several year gap in the veteran's records from the initial VA 
exam in 1998 until the exam in Pensacola in 2004, the 
examiner was unable to resolve the matter without resort to 
speculation.  

The RO subsequently obtained additional post service 
treatment records.  A VA record dated in August 1999 reflects 
complaints of having hurt his shoulder in 1995 while lifting.  
He reported that he had been having left shoulder pain for 
about two weeks.  The assessment was complaints of left 
shoulder/scapula pain, decreased independence with ADLS.  

In an examination report addendum dated in June 2007, the VA 
examiner reviewed additional evidence which had been 
obtained, and concluded that he still could not resolve the 
matter without resorting to speculation.    

Finally, the veteran presented testimony at a hearing held in 
June 2008.  In essence, he testified that he sustained an 
injury to the left shoulder during service and had symptoms 
since that time.  

In analyzing the evidence which is of record, the Board finds 
that the RO was correct in concluding that the previously 
denied claim has been reopened.  The evidence which was of 
record at the time of the original denial of the claim 
suggested that there was no current disability.  The 
additional evidence presented since then shows a currently 
diagnosed disability.  Therefore the claim may be adjudicated 
without regard to finality due to the prior denial.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board notes that the occurrence of an injury in service 
is not in dispute.  The occurrence of a left shoulder injury 
with symptoms extending at least 9 months is well documented 
in the service medical records.  In additional, as noted, 
there is no dispute as to the existence of a current left 
shoulder disability.  The only issue is whether the current 
disability is related to the injury noted in service.  The 
Board finds that the veteran has adequately demonstrated 
continuity of symptomatology between the injury in service 
and the current disability.  His service medical records show 
extended treatment in 1996.  He again complained of the 
disorder on his VA claim form in 1998, and on VA examinations 
in 1999 and 2000.  He reported further complaints in a 2003 
claim and on VA treatment records dated in 2004 and later.  
The Board also notes that the veteran's testimony regarding 
continuity of symptomatology is credible.  In summary, the 
evidence shows that veteran sustained an injury to his left 
shoulder in service, and has had continuous symptoms of the 
disorder since that time.  Accordingly, the Board concludes 
that residuals of a left shoulder injury were incurred in 
service.  




ORDER

Service connection for residuals of a left shoulder injury is 
granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


